                                                                 JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


CRISTINA ANTONIO,
       Plaintiff,                 EDCV 19-882 DSF (KKx)

                v.                JUDGMENT

PHYSICIANS FOR HEALTHY
HOSPITALS, INC., et al.,
       Defendants.



  The Court having granted a motion to dismiss,

   IT IS ORDERED AND ADJUDGED that Plaintiff take nothing,
that the action be dismissed without prejudice, and that
Defendant Physicians for Healthy Hospitals, Inc., recover costs of
suit pursuant to a bill of costs filed in accordance with 28 U.S.C.
§ 1920.



   Date: July 15, 2019            ___________________________
                                  Dale S. Fischer
                                  United States District Judge
